                                                                               FILED
                                                                            IN CLERK'S OFFICE
                                                                      U.S. DISTRICT COURT E.D.N.Y.

UNITED STATES DISTRICT COURT                                           ★     JAN 2 1 2020        ★
EASTERN DISTRICT OF NEW YORK
                                            -X                           BROOKLYN OFFICE
UNITED STATES OF AMERICA,


                                                             MEMORANDUM & ORDER
                                                                                                     a
                 -against-                                                                           d>
                                                                     11 CR 765(RJD)
                                                                     16 CV 3423(RJD)

JAMEL BRYANT,

                              Defendant.
                                              ■X
DEARIE, District Judge.

       On June 23, 2016, Jamel Bryant filed a motion pursuant to 28 U.S.C. § 2255 to vacate his

sentence due to the Supreme Court's decision in Johnson v. United States. 135 S. Ct. 2551

(2015). The motion was stayed for several years pending proceedings in the Supreme Court and

the Court of Appeals for the Second Circuit involving the ultimate reach of Johnson. In a

supplemental submission dated November 4, 2019, Bryant moves to amend his § 2255 motion to

include a new claim, based on Rehaif v. United States. 139 S. Ct. 2191 (2019), that challenges

the Court's jurisdiction over his criminal prosecution.

       For the reasons to be discussed, while the motion to amend is granted on the

government's consent, the application for habeas relief is denied as to both the Johnson and

Rehaif claims.


                                        BACKGROUND


       Following a gang-related shooting in Far Rockaway, Queens on October 7, 2011,

defendant Jamel Bryant and several fellow gang members were arrested in flight from the scene

and in possession of five firearms. Presentence Report ("PSR") at     3-4. At the time, Bryant

was on parole for a prior felony conviction obtained in Supreme Court, Queens County, for
criminal possession of a weapon in the second degree, N.Y. Penal Law §265.03(l)(b).           PSR

f 34. That crime is a class C violent felony,^NY Penal Law § 70.02(l)(b), with a statutorily

required minimum sentence of 3.5 years in prison.      id § 70.02(3)(b).

       A single-count indictment issued November 11,2011 charged that Bryant,"having

previously been convicted in a court of a crime punishable by a term ofimprisonment exceeding

one year, did knowingly and intentionally possess in and affecting commerce a firearm, to wit: a

Sig Sauer .45 caliber pistol, and ammunition," in violation of 18 U.S.C. §§ 922(g)and 924(a)(2).

ECFNo.6.


       On July 10, 2012 Bryant pled guilty to the charge, without a plea agreement, before

Judge John Gleeson. On March 27,2013, Judge Gleeson imposed a sentence of78 months'

incarceration plus a three-year term ofsupervised release. In July of2017, Bryant was released

from custody and began serving his term ofsupervised release. Since that time, he has come

before the Court twice. On July 20, 2018, Bryant pled guilty to violating the conditions of

supervised release and was sentenced to six months in prison. EOF Nos. 51-52. On February 8,

2019, Bryant was arraigned on additional violation charges that were later dismissed on motion

ofthe government. EOF Nos. 58,60.



                                         DISCUSSION


I.     The Johnson branch of the §2255 Motion

       Bryant initially argued that Johnson required vacatur of his sentence on the theory that a

guideline provision on which Judge Gleeson relied in determining his sentence, the residual

clause of §4B1.2, was worded identically to the statute struck down in Johnson. See id., 135 S.
Ct. at 2557^ seq. Bryant now agrees, in a letter submitted on his behalf by the Federal

Defenders, that Beckles v. United States. 137 S. Ct. 886(2017)is controlling.          id, 137 S. Ct.

at 890, 895 (holding, in pertinent part, that the sentencing guidelines "are not subject to a

vagueness challenge under the Due Process Clause" and that "§4B1.2(a)'s residual clause is not

void for vagueness"). Bryant concedes that, as a result of Beckles. he "no longer has a viable

claim under Johnson that his base offense level was incorrectly calculated." ECF No.70 at 1.

II.    The Motion to Amend


       The time for amending as a matter of course under Federal Rule 15(a)(1) having long

lapsed. Rule 15 (a)(2) controls here. See Fed. R. Civ. P. 15(a)(l)-(2). That rule provides that a

"party may amend its pleading only with the party's written consent or the court's leave" and

that "[t]he court should freely give leave when justice so requires." Id The government has

consented in writing to the request to amend. Gov't Ltr. Dec. 26, 2019(ECF no. 72)at 1.

generallv Chine, v United States. 298 F.3d 174,180(2d Cir. 2002)("application ofFed. R. Civ.

P. 15 to habeas petitions and § 2255 motions [does] not frustrate the AEDPA's goals, even ifthe

motion to amend is brought late in the proceedings"). Accordingly, the motion to amend is

granted. But       Fleurv v. United States. 2019 WL 6124486, at *3 n. 4(S.D.N.Y. Nov. 19,

2019)(Rehaif claim added to 2016 Johnson-based Section 2255 motion "should[]have been

presented, if at all, to the Court of Appeals in a successive petition since it does not arise out of

or relate to [the] 2016 Petition," citing 28 U.S.C. § 2255(h)).

III.   The Rehaif Claim
                                                                                                        »


       Title 18 U.S.C. § 922(g) provides that "[i]t shall be unlawful" for nine listed categories of

individuals to carry firearms. Bryant, as noted, was charged and convicted under subparagraph
(1)of Section 922(g), which prohibits the possession of a firearm by any person "who has been

convicted in any court of a crime punishable by imprisonment for a term exceeding one year."

18 U.S.C. § 922(g)(1). The applicable scienter requirement is contained in a separate provision,

§ 924(a)(2), which provides that anyone who "knowingly violates" § 922(g)"shall be fined as

provided in this title, imprisoned not more than 10 years, or both." 18 U.S.C. § 924(a)(2).

        In Rehaif. the Supreme Court "h[e]ld that the word 'knowingly'[in §924(a)(2)] applies

both to the defendant's conduct and to the defendant's status," and therefore that "the

Government must prove both that the defendant knew he possessed a firearm and that he knew

he belonged to the relevant category of persons barred from possessing a firearm." Id. at 2194,

2200.


        It is undisputed that Bryant had "been convicted in any court punishable by imprisonment

for a term exceeding one year," 18 U.S.C. § 922(g)(1), but also undisputed that the indictment

fails to allege, as Rehaif now requires, that Bryant knew that fact. The issue before the Court is

whether this defect requires that Bryant's conviction be vacated.

        Bryant's claim in his § 2255 papers is simply that, by omitting one of the required

elements of a 922(g)offense, the indictment in this case fails to charge any federal offense at all

and, therefore, fails to bestow subject matter jurisdiction upon this Court. See generallv United

States V. Yousef. 70 F.3d 254, 259(2d Cir. 2014)(summarizing Circuit law regarding the

"inquiry into whether an indictment charges a federal offense for the purposes of establishing
subject-matter jurisdiction"), cert, denied. 574 U.S. 898(2014);s^ also United States v. Bastian.
770 F.3d 212,217(2d Cir. 2014)("A defect qualifies as jurisdictional only if it alleges that the

face of the defendant's indictment discloses that the count to which he pleaded guilty failed to
charge a federal offense, such that the district court lacked the power to entertain the

prosecution")(internal quotations and alterations omitted).

        Bryant's jurisdictional challenge fails: the Second Circuit has considered and squarely

rejected this exact claim in a lengthy discussion offederal jurisdiction in post-Rehaif§ 922(g)

prosecutions.       United States v. Balde,943 F.3d 73, 88-93(2d Cir. 2019)(opinion issued on

rehearing). Recognizing, first, that it "is now clear after Rehaif'that a defendant's knowledge

of his status for 922(g) purposes is "an element of the offense," and that,"in interpreting the

statute. Rehaif instructs us about what § 922(g)(5)(A) has always meant," the Circuit

nevertheless "disagree[d] with [the claim] that the indictment's failure to allege [that knowledge]

in explicit terms...is a jurisdictional defect." 943 F.3d at 88,94. See also id. at 92("we

conclude that the indictment's failure to allege that Balde knew that he was illegally present in

the United States was not a jurisdictional defect."). In reaching this conclusion, authoring Judge

Gerald Lynch was guided, in part, by the Rehaif litigation itself. As his opinion highlights,

        in Rehaif itself the Supreme Court did not vacate the conviction and remand with
        instructions to dismiss the indictment, as it would have been required to do had
        the error it identified been jurisdictional. The Court instead remanded for the
        lower courts to consider whether any error in the jury instructions was harmless.

Balde. 943 F.3d at 92. Judge Lynch further notes that the Eleventh Circuit"in turn remanded to

the district court to 'consider in the first instance whether [its] error in failing to instruct the jury

that the government must prove that Rehaif knew he was illegally or unlawfully in the United

States was harmless such that his conviction can be affirmed.'" Id.(quoting. United States v.

Rehaif. 776 F. App'x 653,654(11^ Cir. 2019)).

        In sum,the Balde decision forecloses Bryant's Rehaif-based challenge to the Court's

subject-matter jurisdiction.

                                                    5
       Having disposed ofthe jurisdictional challenge, the Court finds no basis to disturb

Bryant's conviction because of Rehaif. Any claim that Rehaifsomehow exposes a defect in the

acceptance of Bryant's plea, for example, would be barred because Bryant did not raise it at the

time of his plea and did not appeal his conviction.      generallv Massaro v. United States, 538

U.S. 500,504(2003)(claims not raised in trial court or on direct appeal cannot be raised on

collateral review); Bouslev v. United States. 523 U.S. 614,621 (1998)("the voluntariness and

intelligence ofa guilty plea can be attacked on collateral review only if first challenged on direct

review. Habeas review is an extraordinary remedy and will not be allowed to do service for an

appeal.")(internal quotations and citations omitted). A procedurally barred habeas claim can be

considered only if a petitioner demonstrates cause for the default and resulting prejudice, or that

he is actually innocent, Bouslev. 523 U.S. at 622, but Bryant has not even addressed these issues.

Accordingly, any attack on the validity of his plea based on Rehaif would be procedurally

barred. See Fleurv v. United States. 2019 WL 6124486, at * 3(S.D.N.Y. Nov. 19,2019)

(Section 2255 petitioner "has procedurally defaulted his challenge premised on Rehaif because

he did not raise the issue at trial or on appeal,"does not explain what cause prevented him from

raising" the issue, and "ha[s] not demonstrated either prejudice or actual innocence to excuse his

procedural default"); United States v. Wilson. 2019 WL 6606340, at *6(W.D. Mich. Dec. 5,

2019)(holding that Section 2255 petitioner's Rehaif-based challenge to his plea to §922(g)

charge, on the ground that he did not know he was a felon, is procedurally defaulted because he

did not raise it on appeal, and did not establish cause and prejudice or actual innocence).

       The likely argument that might be offered to excuse the default, that there was no legal

basis to make such a claim before Rehaif. would also fail. While cause may exist where a claim
"is so novel that its legal basis is not reasonably available to counsel," Reed v. Ross,468 U.S. 1,

16(1984), it is not enough that "that a claim was unacceptable to that particular court at that

particular time")(internal quotation and citation omitted). Enele v. Isaac, 456 U.S. 107,130

(1982). The issue decided in Rehaif was percolating in the courts for years, including at the time

Bryant entered his plea. See, e.g.. United States v. Reap. 391 F. App'x 99,103-104(2d Cir.

2010)(in challenge to validity of a plea, rejecting while affording plenary treatment to

defendant's claim that he did not know his 922(g)felon status, including his assertion that

"Supreme Courtjurisprudence in analogous cases" required proof ofsuch knowledge), cert,

denied. 564 U.S. 1030(2011); United States v. Kind. 194 F.3d 900,907(8th Cir. 1999)

(rejecting defendant's argument that "district court erred in not instructing the jury that a

defendant must know his status as a convicted felon to violate § 922(g)(1)"), cert, denied. 528

U.S. 1180(2000);s^ also Rehaif. 139 S. Ct. at 2199(observing that, even "[pjrior to 1986...

there was no definitive judicial consensus that knowledge of status was not needed").

        Further, and in any event, Bryant could not establish prejudice because there is sufficient

evidence in the record to establish his knowledge of his status: namely,the fact that he was

sentenced on his state felony conviction to a five years' incarceration and actually served more

than three years ofthat term. PSR H 34, 37-38. As the Second Circuit observed in Balde."while

Rehaifs impact is only beginning to be addressed, courts have thus far unanimously applied a
plain error standard in addressing convictions obtained before that decision." Balde.943 F.3d at
92(collecting cases). Further, these courts have uniformly held that the failure to advise the
defendant at his plea, or to instruct ajury, that the government had to prove knowledge of status

was not plain error where, as here, the record contains facts sufficient to satisfy that element.
See, e.g. United States v. Burghardt. 939 F.3d 397,404(1st Cir. 2019)("Our own review ofthe

record nevertheless reveals no reason to think that the government would have had any difficulty

... in offering overwhelming proofthat [the defendant] knew that he had previously been

convicted of offenses punishable by more than a year in prison...And we have repeatedly held

that if there is overwhelming proof establishing an element ofthe charged offense, a court's

failure to describe that element during a Rule 11 plea colloquy does not by itself constitute plain

error"); United States v. Hollingshed. 940 F.3d 410,415-16(8th Cir. 2019),(serving 78 months

on prior conviction "indicate[s] that [the defendant] knew" he was a convicted felon for

922(g)(1) purposes so "any error in not instructing the jury to make such a finding did not affect

[the defendant's] substantial rights")(intemal quotation and citation omitted); Balde. 943 F.3d at

92(collecting additional cases).

       In short, because any Rehaif-based challenge to the validity of his plea would fail on

direct appeal, Bryant could not establish the prejudice required to lift the bar to consideration of

that claim here. Further, and in any event, because that claim would fail on direct appeal it

would necessarily also fail on the merits under the stricter standards required for a grant of

federal habeas relief. Soe Baquero v. United States. 2020 WL 42809, at *1 (E.D.N.Y. Jan. 3,

2020)(relief under § 2255 is available only "to correct a defect in sentencing [that] raises

constitutional issues, a lack ofjurisdiction in the sentencing court, or an error oflaw or fact that

constitutes a fundamental defect which inherently results in a complete miscarriage ofjustice")

(quoting, Soto v. United States. 185 F.3d 48,56(2d Cir. 1999)). In short, there has been no

miscarriage ofjustice in this case warranting the grant of habeas relief.
                                          CONCLUSION


       For all ofthe foregoing reasons, Jamel Bryant's motion for relief under 28 U.S.C. § 2255

(EOF No.34)is denied. Further, because Bryant has not"made a substantial showing ofthe

denial of a constitutional right," 28 U.S.C. § 2253(c)(2), a certificate of appealability will not

issue. This order closes the corresponding civil matter.

SO ORDERED.


Dated: Brooklyn, New York
       January^,2020                                            s/Raymond J. Dearie
                                                                               DEARIE
                                                               UnitecfSt^es District Judge
